DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 07/05/2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeh [US 2010/0013241].
Claim 1, Yeh discloses a system [20], comprising: a linear hardware component [21/30/40/50] configured to experience a linear movement sequence; a conversion hardware component [22] configured to convert the linear movement sequence into a rotational movement sequence; and an energy generation hardware component [10] configured to generate an energy from the rotational movement sequence [paragraph 0016].
Claim 2, Yeh discloses the system of claim 1, where the linear hardware component [21/30/40/50] comprises an elastic energy storage hardware component [50] in tension configured to be coupled to a connector [40], where, as the connector moves [40], the elastic energy storage hardware component experiences the linear movement sequence [paragraph 0017].
Claim 3, Yeh discloses the system of claim 2, where the linear hardware component [21/30/40/50]  is coupled to a housing [41] at one end and with a mass [person sitting on seat 40] on the opposite end, where movement of the housing causes movement of the mass such that the elastic energy storage hardware component [50] becomes compressed and decompressed, and where the compression and decompression of the elastic energy storage hardware component is the linear movement sequence [paragraph 0023].
Claim 4, Yeh discloses the system of claim 3, where the energy generation hardware component [10] comprises a rotational magnet assembly configured to rotate in response to the rotational movement sequence and where rotation of the rotational magnet assembly causes the energy to be produced [paragraph 0021].
Claim 5, Yeh discloses the system of claim 4, where a housing [30/41] retains the linear hardware component [21], where the housing retains the conversion hardware component [211], where the housing retains the energy generation [10] hardware component [paragraph 0016], where the housing retains a port [not labeled, where the wire to 44 exits the housing; figures 6 and 7] configured to couple the housing with an electronic device [42/43/44], and where the energy generation hardware component [10] provides the energy to the electronic device when coupled to the housing [paragraph 0021].
Claim 6, Yeh discloses the system of claim 5, comprising: a battery retention hardware component [60] configured to retain a battery [60], where the energy generation hardware component [10] is configured to charge the battery [60] with the energy [paragraph 0021].
Claim 7, Yeh discloses the system of claim 1, where the linear hardware component comprises an elastic energy storage hardware component [50] coupled to a housing [41] at one end and with a mass [person sitting on seat 40] on the opposite end, where movement of the housing causes movement of the mass such that the elastic energy storage hardware component [50] becomes compressed and decompressed, and where the compression and decompression of the elastic energy storage hardware component is the linear movement sequence [paragraph 0023].
Claim 8, Yeh discloses the system of claim 7, where the energy generation hardware component [10] comprises a rotational magnet assembly configured to rotate in response to the rotational movement sequence and where rotation of the rotational magnet assembly causes the energy to be produced [paragraph 0021].
Claim 9, Yeh discloses the system of claim 8, where a housing [30/41] retains the linear hardware component [21], where the housing retains the conversion hardware component [211], where the housing retains the energy generation [10] hardware component [paragraph 0016], where the housing retains a port [not labeled, where the wire to 44 exits the housing; figures 6 and 7] configured to couple the housing with an electronic device [42/43/44], and where the energy generation hardware component [10] provides the energy to the electronic device when coupled to the housing [paragraph 0021].
Claim 10, Yeh discloses the system of claim 5, comprising: a battery retention hardware component [60] configured to retain a battery [60], where the energy generation hardware component [10] is configured to charge the battery [60] with the energy [paragraph 0021].
Claim 11, Yeh discloses the system of claim 1, where the energy generation hardware component [10] comprises a rotational magnet assembly configured to rotate in response to the rotational movement sequence and where rotation of the rotational magnet assembly causes the energy to be produced [paragraph 0021].
Claim 12, Yeh discloses the system of claim 11, where a housing [30/41] retains the linear hardware component [21], where the housing retains the conversion hardware component [211], where the housing retains the energy generation [10] hardware component [paragraph 0016], where the housing retains a port [not labeled, where the wire to 44 exits the housing; figures 6 and 7] configured to couple the housing with an electronic device [42/43/44], and where the energy generation hardware component [10] provides the energy to the electronic device when coupled to the housing [paragraph 0021].
Claim 13, Yeh discloses the system of claim 12, comprising: a battery retention hardware component [60] configured to retain a battery [60], where the energy generation hardware component [10] is configured to charge the battery [60] with the energy [paragraph 0021].
Claim 14, Yeh discloses system the of claim 1, where a housing [30/41] retains the linear hardware component [21], where the housing retains the conversion hardware component [211], where the housing retains the energy generation [10] hardware component [paragraph 0016], where the housing retains a port [not labeled; figures 4, 6 and 7; where the wire to 44 exits the housing; figures 6 and 7] configured to couple the housing with an electronic device [42/43/44], and where the energy generation hardware component [10] provides the energy to the electronic device when coupled to the housing [paragraph 0021].
Claim 15, Yeh discloses the system of claim 14, comprising: a battery retention hardware component [60] configured to retain a battery [60], where the energy generation hardware component [10] is configured to charge the battery [60] with the energy [paragraph 0021].
.	Claim 16, Yeh discloses the system of claim 15, where the energy generation hardware component [10] provides the energy to the electronic device [42/43/44] by way of the battery [60] such that the battery directly supplies the energy to the electronic device [paragraph 0021].
Claim 18, Yeh discloses the system of claim 1, comprising: a battery retention hardware component configured to retain a battery [60], where the energy generation hardware component [10] is configured to charge the battery with the energy [paragraph 0021].

Claims 1-4, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeh [US 7,638,889] (known hereafter as Yeh ‘889).
Claim 1, Yeh ‘889 discloses a system [figure 2], comprising: a linear hardware component [321/13] configured to experience a linear movement sequence; a conversion hardware component [110/111/121/21] configured to convert the linear movement sequence into a rotational movement sequence; and an energy generation hardware component [20] configured to generate an energy from the rotational movement sequence [col. 2 line 52 to col. 3 line 319].
Claim 2, Yeh ‘889 discloses the system of claim 1, where the linear hardware component [321/13] comprises an elastic energy storage hardware component [323] in tension configured to be coupled to a connector [322], where, as the connector moves [322], the elastic energy storage hardware component experiences the linear movement sequence [paragraph 0017].
Claim 3, Yeh ‘889 discloses the system of claim 2, where the linear hardware component [321/13] is coupled to a housing [325] at one end and with a mass [30 via 31] on the opposite end, where movement of the housing causes movement of the mass such that the elastic energy storage hardware component becomes compressed and decompressed, and where the compression and decompression of the elastic energy storage hardware component is the linear movement sequence [col. 3 line 32 to col. 4 line 5].
Claim 4, Yeh ‘889 discloses the system of claim 3, where the energy generation hardware component [20] comprises a rotational magnet assembly configured to rotate in response to the rotational movement sequence and where rotation of the rotational magnet assembly causes the energy to be produced [inherent in a rotor-based generator disclosed in col. 2 lines 55-56].
Claim 7, Yeh ‘889 discloses the system of claim 1, where the linear hardware component [321/13] is coupled to a housing [325] at one end and with a mass [30 via 31] on the opposite end, where movement of the housing causes movement of the mass such that the elastic energy storage hardware component becomes compressed and decompressed, and where the compression and decompression of the elastic energy storage hardware component is the linear movement sequence [col. 3 line 32 to col. 4 line 5].
Claim 8, Yeh ‘889 discloses the system of claim 7, where the energy generation hardware component [20] comprises a rotational magnet assembly configured to rotate in response to the rotational movement sequence and where rotation of the rotational magnet assembly causes the energy to be produced [inherent in a rotor-based generator disclosed in col. 2 lines 55-56].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yeh [US 2010/0013241] in view Bednyak [2004/0222638].
Claim 17, Yeh discloses the system of claim 14, comprising: with the exception of the port couples the housing to the electronic device by having a plug coupled to the electronic device inserted into the port.
Bednyak teaches an energy generation system [300] that operates using motion [paragraph 0083] comprising the housing [302] includes a port [330]; wherein the port [330] couples the housing [302] to an electronic device [338] by having a plug coupled to the electronic device inserted into the port figure 5].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the plug and port structure of Bednyak into the system of Yeh in order to enable the connection of different devices to the system.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yeh [US 7,638,889] (known hereafter as Yeh ‘889) in view Bednyak [2004/0222638].
Claim 17, Yeh ‘889 discloses the system of claim 14, comprising: with the exception of the port couples the housing to the electronic device by having a plug coupled to the electronic device inserted into the port.
Bednyak teaches an energy generation system [300] that operates using motion [paragraph 0083] comprising the housing [302] includes a port [330]; wherein the port [330] couples the housing [302] to an electronic device [338] by having a plug coupled to the electronic device inserted into the port figure 5].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the plug and port structure of Bednyak into the system of Yeh ‘889 in order to enable the connection of different devices to the system.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yeh [US 2010/0013241].
Claim 19, Yeh discloses the system the system of claim 18, with the exception of the battery is removable.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make the battery removable in order to allow for charging of multiple batteries to increase energy storage since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yeh [US 2010/0013241] in view of Gagne [6,229,224].
Claim 19, Yeh discloses the system the system of claim 18, with the exception of the battery is removable.
Gagne teaches a pedal operated power generation system [abs] with a removeable battery [not shown] located within the housing of the system [col. 4 lines 17-21].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Yeh to make the battery removable as taught by Gagne in order to allow for charging of multiple batteries or replacement or batteries that can no longer hold a charge since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yeh [US 7,638,889] (known hereafter as Yeh ‘889).
Claim 20, Yeh ‘889 discloses the system of claim 1, comprising the linear hardware component [321/13] is coupled to a housing [325] at one end and with a mass [30 via 31] on the opposite end, where movement of the housing causes movement of the mass such that the elastic energy storage hardware component becomes compressed and decompressed, and where the compression and decompression of the elastic energy storage hardware component is the linear movement sequence [col. 3 line 32 to col. 4 line 5] while disclosing that  Human power generation devices are known to have an enclosure that houses the magnet set and the electromagnetic induction device [col. 1 lines 31-41].
Yeh ‘889 fails to specifically teach that a housing that encapsulates the linear hardware component, the conversion hardware component, and the energy generation hardware component and where the housing encapsulated the mass.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a housing to encapsulate all the components of the system as suggested by Yeh ‘889 [[col. 1 lines 31-41] in order to protect the moving parts such as the gears from environmental dirt and debris which can cause the device to malfunction.

Response to Arguments
Applicant's arguments filed 07/05/2022 have been fully considered but they are not persuasive. No traversal of the rejection(s) for claims 1-4 and 11-19 has been filed.
With respect to the missing claims of 5-10 and 20 are addressed in the current action with the previously disclosed prior art.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/Primary Examiner, Art Unit 2837